DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2020 has been entered.
Response to Amendment
This action is in response to the amendment filed on 12/14/2020.  In the amendment, claims 1, 11, 16, and 20 have been amended, claims 1-20 are pending for examination.
Response to Arguments
Applicant’s arguments filed on 12/14/2020 have been fully considered by found not persuasive. In regards to claims 1 and 16, applicant argues that the prior art fails to teach the limitation “the anchoring assembly comprises a plurality of barbs (or a barb) configured to penetrate an isthmus of the Eustachian tube of the patient to thereby secure the bio- absorbable implant in the Eustachian tube of the patient”. Examiner stands with the previous/current rejections because Rosenbulth indeed discloses the anchoring assembly (the distal most body 406) could include plurality of barb 1952 which could be disposed about an exterior surface of the device 402 (which includes the bodies 406) (see [0090]-[0091]). Having similar structures as the claimed anchoring assembly, Rosenbluth’s device could perform the same function as the claimed anchoring assembly to anchor the device into the blood vessel via plurality of barbs. 
Furthermore, regards to claim 20, similarly to claims 1 and 16 above applicant’s arguments that the prior art fails to teach the limitation “the anchoring assembly comprises a 1952 which are considered to be resilient to be able to radially extend from the device 402 after the device being deployed through a delivery catheter (See [0090]). Examiner disagrees to the applicant’s arguments for the reasons stated above.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
a ‘connecting assembly’ in claims 16-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. More specifically, “a connecting assembly” in [0076] of the specification performs as same function of connecting adjacent dilating as the function of “a tether assembly” in [0046] of the specification. For the purpose of examination, the “tether assembly” and “connecting assembly” will be interpreted as having the same structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth (US20150305756A1), herein “Rosenbluth”, in view of Brady (US20160192956A1), herein “Brady”.
Re. claim 1, Rosenbluth discloses an implant 402 configured to bear radially outwardly against a Eustachian tube of a patient (Figs. 5-7, 402 is capable of bearing radially outwardly against a Eustachian tube; it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Rosenbluth as modified by Brady meets the structural requirements of the claim and is therefore considered to be capable of use in a Eustachian tube of a patient.), the implant comprising: 
(a) a proximal portion defining a longitudinal profile (Figs. 7A-B), the proximal portion comprising: 
(i) an array of dilating bodies 406, wherein the array of dilating bodies are dimensioned to bear radially outwardly against the Eustachian tube of the patient (Figs. 6E-7B, 406 radially outwardly expand [0043][0049]), and 
(ii) a tether assembly 412 connecting adjacent dilating bodies of the array of dilating bodies 406, wherein the tether assembly 412 is configured to allow restricted movement of the array of dilating bodies to thereby change the longitudinal profile of the proximal portion ([0043], Fig. 5B, 412 is capable of connecting array of dilating bodies 406 and restricting movement of 406); and 
(b) a distal portion (see Capture 1 below) comprising an anchoring assembly (Fig. 7A, the distal-most expandable body 406), wherein the anchoring assembly comprises a plurality of barbs (See. Fig. 19, [0090], the device 402 could have the barbs 1952) configured to penetrate an isthmus of the Eustachian tube of the patient to thereby secure the bio-absorbable implant in the Eustachian tube of the patients ([0090], 1952 are barbs that penetrate a blockage/clot and are considered to also be capable of penetrating tissue when in contact therewith), 
wherein the proximal portion and the distal portion are configured to define a ventilation pathway between a middle ear and a nasopharynx of the patient while bearing radially outwardly against the Eustachian tube ([0043], 402 (includes proximal and distal portions) is porous so blood flows there through. Therefore, 402 is capable of defining a ventilation pathway for air to flow through as well), 
Furthermore, Rosenbluth discloses that device 402 is made of nitinol ([0043]) but Rosenbluth is silent about the device 402 being bio-absorbable. 
However, Brady teaches a similar clot retrieval device and also teaches the use of a bio-absorbable polymer in substitution for nitinol material in clot engaging devices ([0708]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nitinol material of device 402 in Rosenbluth with bio-absorbable material of clot engaging device in Brady as an alternate known material that can be used in the clot engaging devices.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

    PNG
    media_image1.png
    354
    500
    media_image1.png
    Greyscale

Re. claim 2, Rosenbluth further discloses wherein the array of dilating bodies are configured to transition between an expanded state and a compressed state ([0049], 402 which includes the array of dilating bodies 406, is in its compressed state then moves through the catheter 606 to be deployed).
Re. claim 3, Rosenbluth further discloses wherein the array of dilating bodies are resiliently biased toward the expanded state ([0045], 402 which includes the array of dilating bodies 406, is compressed to fit within a catheter and expands radially once it comes out from the catheter. Therefore it is resiliently biased toward the expanded state).
Re. claim 4, Rosenbluth further discloses wherein the array of dilating bodies comprises a plurality of spheres (Figs. 6E-7B, 406 is spherical).
Re. claim 5, Rosenbluth further discloses wherein each of the spheres has an outer diameter dimensioned at or between approximately 1 millimeters and approximately 5 millimeters ([0079], 402 can be used in many different arteries including an artery with 5mm diameter. Therefore 402 device’s bodies would have a diameter that is smaller than 5mm when they are in a compressed state and when they are deployed, they would expand and fit the 5mm diameter of the artery. Therefore the diameter of the spheres could be 5mm or less to meet the size of a particular artery to secure the implant to the artery wall).
Re. claim 6, Rosenbluth further discloses wherein the tether assembly 412 comprises a plurality of bio-absorbable suture elements ([0043], 412 is braided from plurality of wires which could be considered as plurality of sutures).
Re. claim 7, Rosenbluth further discloses wherein at least one bio-absorbable suture element in the plurality of bio-absorbable suture elements extends between adjacent dilating bodies (each of the dilating body 406 is connected by 412. Therefore, suture element/nitinol wires of the connecting portion 412 of the first body 406 will extend and connect with the second body 406, See Capture 2 below).

    PNG
    media_image2.png
    390
    510
    media_image2.png
    Greyscale

Re. claim 10, Rosenbluth further discloses wherein the distal portion (see Capture 1) further comprises a distally extending suture member (See Capture 3 below; nitinol wire/suture member extends as shown below. [0039] Rosenbluth indicates that bodies 406 are braided with nitinol wires; therefore the distal most 406 extending distally to form the extending suture member could be considered to read on this limitation).

    PNG
    media_image3.png
    391
    551
    media_image3.png
    Greyscale

Re. claim 11, Rosenbluth further discloses the plurality of barbs are connected to the distally extending suture member (the most distal body 406 extends distally to create the extending suture element of device 402 which indicates in CAPTURE 3 above. In [0090]-[0091] indicate that the device 402 which comprises the bodies 406 (including the distal most 406 of device 402) could have the barbs 1952. Therefore the barbs 1952 are considered to connect to the extending suture element since the extending suture element is a part of the distal most 406), 
Re. claim 12, Rosenbluth further discloses wherein the plurality of barbs are resilient ([0090], barbs 1952 are considered to be resilient to be able to radially extend from the device 402 after the device being deployed through a delivery catheter).
Re. claim 13, Rosenbluth further discloses the array of dilating bodies 406 wherein the array of dilating bodies further comprises a plurality of barbs 1952 (Fig. 19, [0090], the device 402 includes bodies 406 could include barbs 1952).
Re. claim 14, Rosenbluth further discloses wherein the array of dilating bodies comprises at least five dilating bodies (Figs. 6E-7B).
Re. claim 15, Rosenbluth further discloses a sheath 606 configured to maintain the dilating bodies in a radially compressed state (Fig. 6E, [0043]).
Re. claim 16, Rosenbluth discloses an implant 402 implant configured bear radially outwardly against a Eustachian tube of a patient (Figs. 5-7, 402 is capable of bearing radially outwardly against a Eustachian tube; it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Rosenbluth as modified by Brady meets the structural requirements of the claim and is therefore considered to be capable of use in a Eustachian tube of a patient.), the implant comprising: 
(Figs. 7A-B and Capture 1), the proximal portion comprising: 
(i) an array of dilating bodies 406, wherein the array of dilating bodies are dimensioned to bear radially outwardly against the Eustachian tube of the patient (Figs. 6E-7B, 406 radially outwardly expand [0043][0049]), and 
(ii) a connecting assembly 412 connecting adjacent dilating bodies 406 of the array of dilating bodies, wherein the connecting assembly 412 is configured to allow restricted movement of the array of dilating bodies relative to other dilating bodies in the of dilating bodies ([0043], Fig. 5B, 412 is capable of connecting array of dilating bodies 406 and restricting movement of 406); and 
(b) a distal portion (See Capture 1 above) comprising an anchoring assembly (Fig. 7A, the distal most expandable body 406), wherein the anchoring assembly comprises a barb (Fig. 19, [0090], bodies 406 of device 402 could include barbs 1952) configured to engage and penetrate the Eustachian tube of the patient to thereby secure the bio-absorbable implant to the Eustachian tube ([0090], 1952 are barbs that penetrate a blockage/clot and are considered to also be capable of penetrating tissue when in contact therewith),
wherein the proximal portion and the distal portion are configured to define a ventilation pathway along the entire length of the Eustachian tube of the patient while initially implanted ([0043], 402 (includes proximal and distal portions) is porous so blood flows there through. Therefore, 402 is capable of defining a ventilation pathway for air to flow through as well).
Furthermore, Rosenbluth discloses that device 402 is made of nitinol ([0043]) but Rosenbluth is silent about the device 402 being bio-absorbable. 
However, Brady teaches a similar clot retrieval device and also teaches the use of a bio-absorbable polymer in substitution for nitinol material in clot engaging devices ([0078]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nitinol material of device 402 in Rosenbluth with bio-absorbable material of clot engaging device in Brady as an alternate known material that can be used in the clot engaging devices.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Re. claim 18, Rosenbluth further discloses wherein the array of dilating bodies are resiliently flexible ([0045], 402 which includes the array of dilating bodies 406, is compressed to fit within a catheter and expands radially once it is deployed out from the catheter. Therefore the bodies are flexible).
Re. claim 19, Rosenbluth further discloses wherein the distal portion (distal most body 406, see Capture 1 above) further comprises a distally extending suture member (See Capture 3 above).
Re. claim 20, Rosenbluth discloses an implant 402 configured to bear radially outwardly against a Eustachian tube of a patient (Figs. 5-7, 402 is capable of bearing radially outwardly against a Eustachian tube; it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Rosenbluth as modified by Brady meets the structural requirements of the claim and is therefore considered to be capable of use in a Eustachian tube of a patient), the implant comprising: 
(a) a proximal portion defining a longitudinal profile (Figs. 7A-B and Capture 1), the proximal portion comprising an array of dilating bodies, wherein the array of dilating bodies are dimensioned to bear radially outwardly against the Eustachian tube of the patient (Figs. 6E-7B, 406 radially outwardly expand [0043][0049]), wherein the array of dilating bodies are attached to adjacent dilating bodies such that each dilating body in the array of dilating bodies may move ([0043], Fig. 5B, 412 is capable of connecting array of dilating bodies 406 and restricting movement of 406); and 
(b) a distal portion (see Capture 1 above) comprising an anchoring assembly (Fig. 7A, the distal-most expandable body 406), wherein the anchoring assembly comprises a plurality of resilient barbs (Fig. 19, [0090], bodies 406 of device 402 could include barbs 1952 which are considered to be resilient to be able to radially extend from the device 402 after the device being deployed through a delivery catheter) configured to penetrate an isthmus of the Eustachian tube of the patient to secure the bio-absorbable implant in the Eustachian tube of the patients ([0090], 1952 are barbs that penetrate a blockage/clot and are considered to also be capable of penetrating tissue when in contact therewith),
wherein the proximal portion and the distal portion are configured to define a ventilation pathway between a middle ear and a nasopharynx of the patient while bearing radially outwardly against the Eustachian tube ([0043], 402 (includes proximal and distal portions) is porous so blood flows there through. Therefore, 402 is capable of defining a ventilation pathway for air to flow through as well).
Furthermore, Rosenbluth discloses that device 402 is made of nitinol ([0043]) but Rosenbluth is silent about the device 402’s being bio-absorbable. 
However, Brady teaches a similar clot retrieval device and also teaches the use of a bioabsorbable polymer in substitution for nitinol material in clot engaging devices’ structures ([0708]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nitinol material of device 402 in Rosenbluth with bio-absorbable material of clot engaging device in Brady as an alternate known material that can be used in the clot engaging devices.  It has been held to be within the general skill of a worker in .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth in view of Brady, further in view of Mavani (US20100076463) herein “Mavani”.
Re. claim 8, Rosenbluth’s discloses the array of dilating bodies, but Rosenbluth is silent about wherein the array of dilating bodies are coated with a therapeutic agent.
However, Mavani teaches a similar device having pluralities of dilating bodies 15 (Fig. 1A-B) which coated with therapeutic agent for preventing infection and/or sepsis formation and aid in wound-healing ([0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a coat of therapeutic agent on the dilating bodies of the combined Rosenbluth and Brady’s device, as suggested and taught by Mavani, for the purpose of preventing infection within the vessel during the clot retrieval process.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth in view of Brady, further in view of Carrison (US20130006283) herein “Carrison”.
Re. claim 9, Rosenbluth as modified by Brady discloses the bio-absorbable array of dilating bodies, but the combination is silent about wherein the array of dilating bodies further comprises a therapeutic agent embedded into the bio-absorbable material.
However, Carrison teaches a similar device having the plurality of expandable/foldable bodies that comprises the therapeutic agent to be impregnated within the bodies in order to provide healing factors, antibiotics, or other healing agents to the surgical site ([0179], lin. 5-7). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the bio-absorbable dilating bodies in the combined Rosenbluth and Brady’s device to be impregnated with a therapeutic agent, as suggested and taught by .
Re. claim 17, Rosenbluth discloses the connecting assembly 412, however is silent about wherein the connecting assembly is coated in a therapeutic agent.
However, Carrison teaches a similar device having a plurality of expandable bodies connected by a connecting assembly 1432 (Fig. 14), wherein the connecting assembly can be coated with a therapeutic agent in order to provide healing factors, antibiotics, or other healing agents to the surgical site ([0179], lin. 4-5).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the connecting member in the combined Rosenbluth and Brady’s device to be coated with the therapeutic agent, as suggested and taught by Carrison, for the purpose of preventing infection within the vessel during the clot retrieval process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


UYEN N. VO
Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        January 15, 2021